DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16713218 filed on April 22nd, 2020 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 12/13/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mauck et al. (US Pub. Nº 2016/0236494).

8.	Regarding independent claim 1: Mauck et al. disclosed an inkjet printer ([0039], line 2), comprising: 
 	a gas cushion substrate support having a metal support surface ([0046], lines 1-3; [0050], lines 1-4 and [0088], line 20; also see Fig. 3A, reference 2200); 
 	a print assembly with a dispenser having ejection nozzles facing the support surface ([0066], lines 1-3; also see Fig. 3A, reference 2500); 
 	a gas source ([0096], lines 9-11; also see Fig.3A, reference 1520) fluidly coupled to the gas cushion substrate support by a gas conduit (Fig. 3A, reference 2140); and
 	a thermal control system coupled to the gas conduit ([0043], lines 24-25).

9.	Regarding claim 2: Mauck et al. disclosed the inkjet printer of claim 1, wherein the thermal control system comprises a thermal medium conduit ([0073], lines 2-3; also see Fig. 3A, reference 2140) and a heat exchanger ([0073], lines 5-7; also see Fig. 3A, reference 1530) that thermally couples the gas in the gas conduit with the thermal medium in the thermal medium conduit (see Fig. 3A).

10.	Regarding claim 3: Mauck et al. disclosed the inkjet printer of claim 2, wherein the heat exchanger is a plate heat exchanger (see Fig. 3A).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 4-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mauck et al. (US Pub. Nº 2016/0236494).

14.	Regarding claim 4: Mauck et al. disclosed the inkjet printer of claim 2.
 	In the embodiment of Fig. 3A, Mauck et al. are silent about wherein the thermal control system further comprises a thermal unit coupled to the thermal medium conduit and a return conduit coupled from the heat exchanger to the thermal unit.
	In the embodiment of Fig. 11C, Mauck et al. disclosed wherein the thermal control system further comprises a thermal unit coupled to the thermal medium conduit ([0123], lines 18-20; also see Fig. 11C, reference 142A) and a return conduit coupled from the heat exchanger to the thermal unit (see Fig, 11C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the embodiment of Fig. 11C with those of Fig. 3A of Mauck et al. by providing a thermal unit coupled to the thermal medium 

15.	Regarding claim 5: Mauck et al. disclosed the inkjet printer of claim 4, further comprising a gas effluent conduit coupled from the heat exchanger to the gas cushion substrate support (Fig. 11C, the return line from the substrate support 2202 to which the chiller 142B is connected), and a temperature sensor thermally coupled to the gas in the gas effluent conduit ([0124], line 4; also see Fig. 11C, reference 8701B).

16.	Regarding claim 6: Mauck et al. disclosed the inkjet printer of claim 5, wherein the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor thermally coupled to the thermal medium in the return conduit (Fig. 11C, temperature sensors 8701A and 8701B respectively).

17.	Regarding claim 9: Mauck et al. disclosed the inkjet printer of claim 1, wherein the gas cushion substrate support comprises a first staging area, a second staging area, and a printing area ([0046], lines 6-17; also see Fig. 1C, references 2201, 2203 and 2202 respectively).
 	In the embodiment of Fig 3A, Mauck et al. are silent about the gas source is coupled to the first staging area by a first gas conduit, to the second staging area by a second gas conduit, and to the printing area by a third gas conduit.
	In the embodiment of Fig. 11C, Mauck et al. disclosed a gas source being coupled to the first staging area by a first gas conduit, to the second staging area by a second gas conduit, and to the printing area by a third gas conduit (see Fig. 11C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the embodiment of Fig. 11C with 

18.	Regarding claim 10: Mauck et al. disclosed the inkjet printer of claim 9, wherein the thermal control unit comprises a first heat exchanger coupled to the first gas conduit, a second heat exchanger coupled to the second gas conduit, and a third heat exchanger coupled to the third gas conduit (Fig. 11C, respective heat exchangers 1502).

19.	Regarding claim 11: Mauck et al. disclosed the inkjet printer of claim 10, wherein the thermal control unit further comprises a thermal unit coupled to the first, second, and third heat exchangers by a thermal medium conduit (Fig. 11C, respective chillers 142).

20.	Regarding claim 12: Mauck et al. disclosed the inkjet printer of claim 11, wherein the thermal medium conduit includes a first valve fluidly coupled to the first heat exchanger, a second valve fluidly coupled to the second heat exchanger, and a third valve fluidly coupled to the third heat exchanger (Fig. 11C, respective valves connected to the respective heat exchangers 1502).

21.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mauck et al. (US Pub. Nº 2016/0236494), in view of Garner et al. (US Pat. Nº 5,611,278).

22.	Regarding claim 7: Mauck et al. disclosed the inkjet printer of claim 5.
 	Mauck et al. are silent about wherein the temperature sensor is a thermocouple disposed in an interior of the gas effluent conduit.
 	Garner et al. disclosed a thermocouple as a temperature sensor in a gas conduit (Col. 5, lines 31-34).


23.	Regarding claim 8: The combination of Mauck et al. and Garner et al. disclosed the inkjet printer of claim 7, further comprising a controller operatively coupled to the temperature sensor and the thermal unit (Mauck et al. [0123], lines 21-22).

24.	Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mauck et al. (US Pub. Nº 2016/0236494).

25.	Regarding independent claim 13: Mauck et al. disclosed an inkjet printer ([0039], line 2), comprising: 
 	a gas cushion substrate support ([0046], lines 1-3; also see Fig. 1C, reference 2200) comprising a first staging area, a second staging area, and a printing area, at least one of the first staging area, the second staging area, and the printing area having a metal support surface ([0046], lines 6-17; also see Fig. 1C, references 2201, 2203 and 2202 respectively); 
 	a print assembly with a dispenser having ejection nozzles facing a support surface of the printing area ([0066], lines 1-3; also see Fig. 3A, reference 2500); and 
 	a thermal control unit ([0043], lines 24-25) comprising a heat exchanger ([0073], lines 5-7; also see Fig. 3A, reference 1530) thermally coupled to at least the first gas conduit (see Fig. 3A).
 	In the embodiment of Fig. 3A, Mauck et al. are silent about a gas source fluidly coupled to the first staging area by a first gas conduit, to the second staging area by a second gas conduit, and to the printing area by a third gas conduit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the embodiment of Fig. 11C with those of the embodiment of Fig. 3A by providing separate conduit for each area of the substrate support in order to selectively control the floatation of the substrate over the different areas.

26.	Regarding claim 14: Mauck et al. disclosed the inkjet printer of claim 13, wherein the heat exchanger is a plate heat exchanger ([0073], lines 5-7; also see Fig. 3A, reference 1530), and the thermal control unit comprises a thermal unit coupled to the plate heat exchanger by a thermal medium conduit ([0123], lines 18-20; also see Fig. 11C, reference 142).

27.	Regarding claim 15: Mauck et al. disclosed the inkjet printer of claim 14, wherein the thermal control unit further comprises a temperature sensor thermally coupled to an interior of at least the first gas conduit ([0124], line 4; also see Fig. 11C, reference 8701).

28.	Regarding claim 18: Mauck et al. disclosed the inkjet printer of claim 15, further comprising a controller operatively coupled to the thermocouple and the cooler ([0043], lines 24-25).

29.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mauck et al. (US Pub. Nº 2016/0236494), in view of Garner et al. (US Pat. Nº 5,611,278).



  	Mauck et al. are silent about wherein the temperature sensor is a thermocouple.
 	Garner et al. disclosed a thermocouple as a temperature sensor in a gas conduit (Col. 5, lines 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garner et al. with those of Mauck et al. by using a thermocouple as the temperature sensor in order to reduce manufacturing costs of the printer by using readily available technology.

31.	Regarding claim 17: The combination of Mauck et al. and Garner et al. disclosed the inkjet printer of claim 16, further comprising a control valve coupled to the thermal medium conduit and a controller operatively coupled to the thermocouple and the control valve (Mauck et al. Fig. 11C. the control valves connected to the respective conduits).

32.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mauck et al. (US Pub. Nº 2016/0236494).

33.	Regarding independent claim 19: Mauck et al. disclosed an inkjet printer ([0039], line 2), comprising: 
 	a gas cushion substrate support ([0046], lines 1-3; also see Fig. 1C, reference 2200) comprising a first staging area, a second staging area, and a printing area ([0046], lines 6-17; also see Fig. 1C, references 2201, 2203 and 2202 respectively); 
 	a print assembly with a dispenser having ejection nozzles facing a support surface of the printing area ([0066], lines 1-3; also see Fig. 3A, reference 2500); 

 	a gas effluent conduit connecting the plate heat exchanger to the first staging area (Fig. 3A, reference 2140). 
 	In the embodiment of Fig. 3A, Mauck et al. are silent about a gas source fluidly coupled to the first staging area by a first gas conduit, to the second staging area by a second gas conduit, and to the printing area by a third gas conduit; and a temperature sensor thermally coupled to an interior of the gas effluent conduit.
 	In the embodiment of Fig. 11C. Mauck et al. disclosed a gas source fluidly coupled to the first staging area by a first gas conduit, to the second staging area by a second gas conduit, and to the printing area by a third gas conduit (see Fig. 11C); and a temperature sensor thermally coupled to an interior of the gas effluent conduit ([0124], line 4; also see Fig. 11C, reference 8701).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the embodiment of Fig. 11C with those of the embodiment of Fig. 3A by providing separate conduit for each area of the substrate support in order to selectively control the floatation of the substrate over the different areas and by providing a temperature sensor in the gas conduit in order to control more efficiently the temperature of the gas inside the conduit.

34.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mauck et al. (US Pub. Nº 2016/0236494), in view of Garner et al. (US Pat. Nº 5,611,278).

35.	Regarding claim 20: Mauck et al. disclosed the inkjet printer of claim 19.
 	Mauck et al. are silent about wherein the temperature sensor is a thermocouple.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garner et al. with those of Mauck et al. by using a thermocouple as the temperature sensor in order to reduce manufacturing costs of the printer by using readily available technology.

Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
37.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
38.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
39.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853